Citation Nr: 0822964	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-34 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUE

Entitlement to an initial compensable disability rating for 
migraine headaches. 




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the RO, which 
granted service connection for migraine headaches with a 
noncompensable disability rating, effective from June 1, 2005 
(the day after he was discharged from service).


FINDING OF FACT

The veteran's service-connected migraine headaches are 
manifested by pain, nausea, dizziness, blurred vision, and 
sensitivity to light and sound; the veteran has prostrating 
attacks that cause loss of work occur on average once a 
month, but they are not productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the veteran's 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 200 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a), 4.20, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

The veteran participated in VA's Benefits Delivery at 
Discharge Program.  In connection with his initial claims of 
service connection, in January 2005, and prior to the RO's 
June 2005 decision, the veteran signed an acknowledgement 
that VA had provided notice consistent with the requirements 
of the VCAA about the evidence and information VA needed to 
substantiate his claim.  A VCAA notice letter was also sent 
in August 2006.  That letter informed the veteran of the 
evidence necessary to establish service connection.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and to send any 
evidence in his possession that pertains to his claim.  The 
August 2006 letter to the veteran additionally informed him 
of the criteria for establishing a rating and an effective 
date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims of service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its June 2005 decision 
on his claim. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  The veteran's 
representative has not alleged that he veteran has received 
inadequate VCAA notice.  See Goodwin, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Additionally, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, which are the only records he relied on 
as evidence for his claims in connection with his discharge 
from service.  He was afforded VA examinations relating to 
his claim of service connection for migraine headaches during 
February 2005 and July 2006.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.


II.  The Merits of the Veteran's Claim

The veteran contends that his service connected migraine 
headaches warrant a compensable initial disability rating.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The rating criteria also do not define "severe economic 
inadaptability." However, the Court noted that nothing in 
Diagnostic Code 8100 required the claimant to be completely 
unable to work in order to qualify for a 50 percent rating.  
See Pierce v. Principi, 18 Vet. App. 440 (2004).


Analysis

At a February 2005 VA examination, the veteran reported that 
he started having migraines in about 1986, off and on; that 
their course was extremely variable with as many as three 
years respite before they return; and then on the average of 
two to three months when he would experience a headaches on a 
daily basis at about the same time each day.  The headaches 
are manifested by frontal pain, pain behind the right ear, 
pain behind the right eye, photophobia, scotomata, and 
nausea, but no emesis.  At the examination the veteran noted 
he was not particularly experiencing headaches, although he 
had had daily headaches up to two weeks before, and two 
headaches the week before.  He was taking medication to 
prevent headaches.  The examiner diagnosed the veteran with 
migraine headaches versus possible cluster headaches by 
history with documentation in his service records.

At a July 2006 VA examination, the veteran reported that his 
headaches had worsened since the February 2005 examination.  
They occur in the form of a dull ache on a daily basis, are 
severe once or twice a month, and they cause him to miss 
work.  The examiner diagnosed the veteran with migraine 
headaches with worsening symptoms.  He had almost daily 
pressure in his head, and severe headaches which cause him to 
miss work at least once or twice a month.  The headaches are 
prostrating, causing him to lie down in a dark room to sleep.  

The veteran also filed a statement from his wife dated in 
August 2006.  She said that the veteran gets migraine 
headaches on average of every 5 to 6 weeks, which vary from a 
few hours to three days.  He takes daily medication to 
prevent headaches.  She noted that the veteran is a different 
person when the veteran is having a headache becoming 
listless when he is usually vibrant and energetic.  In 
addition to the constant pain, light or sound cause a sharp 
increase in the pain.  He also has a complete lack of 
appetite because of the nausea he experiences when he has a 
migraine.

The veteran also filed paystubs where he highlighted time off 
from work due to migraine attacks.  They show that he used 
compensated time, personal days, and sick leave, primarily 
compensated time.  He explained in his October 2006 
substantive appeal that, during his first six months on the 
job, he only accrued compensated time, and not sick leave.  
The pay stubs show that he missed 8 hours of work during 
September 2005, 8 hours of work during October 2005, 24 hours 
of work during December 2005, 8 hours of work during January 
2006, 12 hours of work during February 2006, 16 hours of work 
during April 2006, and 16 hours of work during June 2006.  
Therefore, over a period of about 10 months, the veteran 
missed 11 1/2 days of work due to his migraine headaches.  It 
is not clear when a stub showed two days of work off that 
they were consecutive days.  

As noted above, pursuant to Diagnostic Code 8100, migraine 
headache disorders with characteristic prostrating attacks 
occurring on an average once a month warrant a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  Based on the evidence discussed 
above, including his wife's description of how prostrating 
the attacks are, and the pay stub evidence, the Board can 
reasonably conclude that the veteran did average at least one 
prostrating migraine attack a month.  Such symptoms are more 
than would merit a 10 percent evaluation, and more closely 
approximate the criteria for a 30 percent rating.  They do 
not rise to the level of a 50 percent evaluation requiring 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The veteran 
has missed time from work, but has his employment has not 
been shown to have been severely adversely affected.  

Based on the foregoing evidence, allowing reasonable doubt, 
the Board finds that the criteria for a 30 percent initial 
evaluation for migraine headaches have been met.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, in view of 
the short time between the effective date assigned of June 1, 
2005, and the first evidence of time lost from work in 
September 2005, that the criteria for a 30 percent initial 
rating have been met since the time that the veteran was 
awarded service connection in June 2005.  Thus, "staged 
ratings" are not warranted; rather a uniform rating for the 
entire period is warranted.


III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, or that there has been marked 
interference with his employment.  The veteran's industrial 
impairment has been considered within the schedular rating 
criteria as set forth above and there have not been periods 
of hospitalization.  There is nothing in the record to 
suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


ORDER

A 30 percent evaluation for the veteran's migraine headaches 
and no more is granted subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


